ODOM, J.
This is a suit on a promissory note for $1500, on which $500 had been paid and credit therefor given.
Defendant, in answer, admitted the execution of the note as alleged, and set up no defense, except that the holder and owner of the note had agreed to extend the time for payment. A plea of prematurity was not filed in limine, but was made only in answer.
Upon the filing of defendant’s answer, plaintiff ruled him to show cause why judgment should not be rendered against him on the pleadings. This rule was tried and made absolute, and there was judgment for plaintiff as prayed for. Defendant appealed.
The judgment is correct. There was no defense offered, and, when the case was set for argument in this court, counsel for defendant did not appear, although he was duly notified; nor has he filed brief.
Appellee has answered the appeal, praying that the judgment be so amended as to allow 10 per cent damages as penalty for frivolous appeal. The judgment carries interest at 6 per cent, but no attorney’s fees. This appeal was evidently taken for delay only, and the rule is that, where such is the case, the judgment will be affirmed with damages. Code of Practice, art. 907; La. Dig. vol. 1, p. 530, sec. 512.
It is therefore ordered and decreed that the judgment appealed from be so amended as to allow 10 per cent damages as penalty for frivolous appeal; and, as thus amended, it be affirmed with costs in both courts.
WEBB, X, recused.